Citation Nr: 1416712	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-11 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to higher disability ratings for service-connected burn scars of the face and ears, rated as 30 percent disabling prior to January 24, 2013, and as 50 percent disabling thereafter.  

2.  Entitlement to a disability rating in excess of 10 percent for second degree burn scars of the posterior side of right arm and hand.

3.  Entitlement to a disability rating in excess of 10 percent for second degree burn scars of the anterior side of right arm and hand.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which increased the Veteran's disability rating for service-connected burns of the face and ears to 30 percent, effective December 7, 2008, and continued the 10 percent disability ratings for second degree burn scars of the posterior and anterior sides of the right arm and hand.

In a February 2013 rating decision, the RO assigned the Veteran's service-connected burn scars of the face and ears a 50 percent disability rating, effective January 24, 2013.

The Veteran testified at a hearing before an RO Decision Review Officer (DRO) in October 2011.  He testified at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2013.  Transcripts of his hearings are of record.  At his VLJ hearing, the Veteran submitted additional evidence along with a waiver of RO consideration.  The newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2013).



FINDINGS OF FACT

1.  On the record at his October 2011 DRO Hearing, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal as to the issues of entitlement to higher disability ratings for second degree burns of the anterior and posterior sides of his right arm and hand.  

2.  The Veteran's service-connected burn scars of the face and ears consist of noted scars of the auricles, forehead, nose and lips with visible and palpable tissue loss and with gross distortion and asymmetry.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claims of entitlement to higher disability ratings for second degree burns of the anterior and posterior sides of his right arm and hand have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for a schedular maximum disability rating of 80 percent for service-connected burn scars of the face and ears have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204 (2013).  

In the present case, at a DRO hearing held on October 25, 2011, prior to the promulgation of a decision in his appeal, the Veteran indicated that he was withdrawing his appeal as to the issues of entitlement to higher disability ratings for second degree burns of the anterior and posterior sides of his right arm and hand.  As such, the Veteran has withdrawn these claims and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

II.  Duties to Notify and Assist

Through a December 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate his increased rating claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was also informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has completed all reasonable actions possible to assist the Veteran with developing his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant VA and private treatment records have been associated with the claims file and the Veteran has been afforded multiple VA examinations.  Collectively, the evidence of record has adequately described the severity of his service-connected burn scars of the face and ears.

Although recent VA treatment records note the Veteran's request for a VA evaluation of his scars in January 2013, there is no indication that such evaluation took place.  In any event, as the Board is assigning the highest schedular rating possible for burns scars of the face and ears in this decision, he is not prejudiced by the absence of any such records in the claims file.  

VA employees, including Board personnel, have two distinct duties when conducting hearings:  The duty to explain fully the issues, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (interpreting the provisions of 38 C.F.R. § 3.103(c)(2)).  At the Veteran's October 2011 DRO hearing and his October 2013 VLJ hearing, the relevant increased rating claim was identified, including the evidence required to substantiate the claim.  There was also some discussion of potential evidence that could substantiate this claim.  The Bryant duties were thereby met in both hearings.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the Veteran's increased rating claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

III.  Increased Rating

      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, as required under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where, however, the evidence demonstrates distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings may be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

All disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2013).  

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

      B.  Analysis 
      
Burn scars of the head, face, and neck are rated under Diagnostic Code 7800.  These rating criteria provide for a 10 percent evaluation where there is one characteristic of disfigurement.  A 30 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.

The eight characteristics of disfigurement, for the purposes of evaluation under section 4.118, are: (1) scars 5 or more inches (13 or more cm.) in length; (2) scars at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and, (8) skin indurate and inflexible in an area exceeding six square inches (39 sq. cm.).  Id. at Note (1).

In the instant case, the Veteran's service-connected scars of the face and ears have overall been found to manifest visible or palpable tissue loss and gross distortion and asymmetry of four features or paired sets of features, including specifically the nose, ears, forehead, and lips.  

A January 2010 VA contracted examination indicated that scars of the eyelids, auricles, cheeks, and lips were present.  The examiner noted an area of induration and inflexibility of skin of the scars on the corners of mouth and lips.  A May 2010 VA examination noted that exposed scars, including of the ears, were of a lighter pigment.  The examiner noted that the skin of the Veteran's face had a blotchy appearance without hypopigmentation.  Scars were noted to be barely visible.  The examiner noted that the Veteran's scars showed gross distortion or asymmetry.  

In an August 2010 letter, the Veteran's private primary physician noted that the Veteran had keloid formation on his left and right ear.  In a March 2011 letter, the primary care physician noted that the Veteran had visible, as well as palpable, tissue loss with gross distortion and asymmetry involving his nose, forehead, auricles, and lips.  An August 2010 treatment report from this physician noted that he had long-term sequela from his burn injuries, including scarring and keloid formation, adhesions, and decreased motility and sensation.  An August 2012 letter from a private dermatologist noted gross deformities of multiple parts of his ears, and some scarring of his lips.  

A January 2013 VA examination report noted that the Veteran had scars of the face and ears.  Scars of the face showed hyperpigmentation and left ear scars showed hypopigmentation depressed surface contour.  Scars of both areas had abnormal texture.  The examiner concluded that there was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The examiner also noted that keratinization of facial skin had occurred.  The examiner noted no disfigurement of the head, face, or neck.  

During his October 2013 hearing, the Veteran asserted that an 80 percent disability rating was warranted based either on his visible and palpable tissues loss with gross distortion or asymmetry or based on characteristics of disfigurement.  He contended that that his scars were not well-healed as reported in an examination report.  He noted that multiple scars of the face were visible.  

Based on the foregoing, the evidence is at least in equipoise with respect to whether the Veteran's scars of the face and ears warrant an 80 percent disability rating based on visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features.  The March 2011 letter from the Veteran's primary care physician noted palpable and visible tissue los with gross distortion and asymmetry involving the Veteran's nose, forehead, auricles, and lips.  Thus, the Veteran's claim for an 80 percent rating is found to prevail for the entire appellate period.  38 U.S.C.A. § 5107(b).  

While Note (2) under Diagnostic Code 7800 provides for tissue loss of the auricle and anatomical loss of the eye to be rated under appropriate rating criteria, the Veteran has not been shown to have such tissue loss or anatomical eye loss.  See 38 C.F.R. § 4.118, DC 7800, Note (2).

Additionally, while Note (4) provides that a separate evaluation is available for disabling effects, other than disfigurement associated with individuals scar(s), such as pain, instability and residuals of associated muscle or nerve injury, a separate 40 rating was awarded for painful and unstable scars of the Veteran's face, arms, and legs in a January 2011 rating decision, effective December 7, 2008.   See id. at Note (4).  The Veteran has not contested the propriety of this rating assignment.

      C.  Extraschedular Consideration 

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  

The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's service-connected scars of the face and ears (i.e., scars of the auricles, forehead, nose and lips with visible and palpable tissue loss and gross distortion and asymmetry) are contemplated by the rating criteria set forth above and reasonably describe the Veteran's service-connected disability.  The rating criteria are, therefore, adequate to evaluate the Veteran's service-connected scars of the face and ears, and referral for consideration of an extraschedular rating is not warranted in this case.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability is part of an increased rating claim whether such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the Veteran is now assigned an 80 percent disability rating for his scars of the face and ears for the entire appellate period.  This rating combined with his other disabilities ratings will produce a 100 percent disability rating, thus nullifying any claim for a TDIU.  38 C.F.R. § 4.25 (2013).  


ORDER

The claim of entitlement to a disability rating in excess of 10 percent for second degree burn scars of the posterior side of right arm and hand is dismissed. 

The claim of entitlement to a disability rating in excess of 10 percent for second degree burn scars of the anterior side of right arm and hand is dismissed.

Entitlement to an 80 percent disability rating for burn scars of the face and ears is granted for the entire appellate period.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


